1.4



                                                                                                    03/22/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                                Case Number: DA 21-0398


                                         DA 21-0398


ZACHARY RUSK,
                                                                         MAR 2 2 2022
                                                                                 GreerrivvOod
             Petitioner and Appellant,                                 BOVVell
                                                                     Clerk of Supreme Court
                                                                        State of Montana

      v.
                                                                      ORDER
THOMAS ROSEEN, CINDY ROSEEN, and
SHAWN ROSEEN,

             Respondents and Appellees.


       On February 4, 2022, Appellant Zachary Rusk (Rusk) filed a petition for rehearing of
this Court's January 25, 2022, Opinion affirming the District Court's dismissal of Rusk's
request for injunctive and declaratory relief with prejudice. Rusk v. Roseen, DA 21-0398,
2022 MT 21N, 2022 Mont. LEXIS 62. Appellees indicated their intent to file a response
motion opposing Rusk's petition for rehearing by March 11, 2022; however, no response
was ever filed. We nevertheless proceed with our ruling on Rusk's petition for rehearing.
       Under M. R. App. P. 20, this Court seldom grants petitions for rehearing. The rule
makes clear that this Court will entertain a petition for rehearing on very limited grounds.
This Court will consider a petition for rehearing only if the opinion "overlooked some fact
material to the decision," if the opinion overlooked a question that would have decided the
case, or if the "decision conflicts with a statute or controlling decision not addressed" by the
Court. M. R. App. P. 20.
       Having fully considered Rusk's petition, the Court concludes that rehearing is not
warranted under Rule 20. The Court did not overlook material facts or issues raised by the
parties or fail to address a controlling statute or decision that conflicts with the Opinion.
Furthermore, in light of our denial of Rusk's petition for rehearing, we decline to rule on
Rusk's subsequent February 22, 2022 "Motion for Contempt and Forthwith Rescinding of
[the Court's] Order for Extension of Time."
      IT IS HEREBY ORDERED that the petition for rehearing is DENIED.
      The Clerk is directed to provide copies of this Order to all parties and counsel of
record.
                         , c]
          Dated this C r-- day of March, 2022.




                                                 .g,,6,,.e6--
                                                      (7-t- 11-7--         ‘„
                                                   i, .._.
                                                               Justicees




                                             2